DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamir (US Pub No 2015/0369848).

    PNG
    media_image1.png
    501
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    243
    765
    media_image2.png
    Greyscale

Regarding claim 1, Shamir discloses [see Figs 2-3 above] a test system for measuring
electrical current consumption of a device under test, the test system comprising: a power capacitor (Fig.3, sense capacitor 340) comprising a power terminal and a ground terminal, the power capacitor configured to provide capacitor voltage at the power terminal; a voltage regulator (Fig.3, linear regulator 390) comprising a regulator input terminal and a regulator output terminal, the voltage regulator configured to generate a DUT operating voltage at the regulator output terminal based on an input voltage at the regulator input terminal; a switching circuit (Fig.3, DC/DC switch 375) to regulate electrical connections between a direct current voltage source (see Fig.3, output of bridge rectifier 330), the power capacitor (340), and the voltage regulator (390); and a controller (see Fig.2, microcontroller unit (MCU) 220 coupled to (210) which is represented in Fig.3, as DC/DC controller 370) electrical coupled to the power capacitor (340), the voltage regulator(390) , and the switching circuit (375), the controller configurable to: control the switching circuit (375) to place the test system into a charging state to charge the power capacitor (340) with the DC voltage source (see paragraph [0034]: "...which charges the sense capacitor 340 until it reaches a certain threshold V1H. The comparator 360 detects V1H on the sense capacitor 340, and produces a control signal..."); after the power capacitor (340) has reached a charged voltage, control the switching circuit (375) to place the test system into a measurement state such that the power capacitor (340) provides the capacitor voltage to the voltage regulator (see paragraph [0034]: "The sense capacitor 340 is discharged ... The DC/DC control signal from the DC/DC controller 370 causes suspension of the discharge of the sense capacitor 340, once the comparator 360 detects a low threshold V1L, for example 0.5V, on the sense capacitor 340. The voltage of the reservoir capacitor 380 is regulated by the linear regulator 390 into a steady DC voltage, for example 3.3V or 2V"); and after the power capacitor (340) has reached a discharged voltage in response to loading, calculate electrical current provided by the power capacitor (340) in a time
period recorded during operation of the test system in the measurement state (see paragraph [0034]: “Each discharge of the sense capacitor 340 represents a quantum of AH flowing through the main circuit. The frequency of the pulses is proportional to the primary current and the number of pulses is therefore proportional to the total AH flowing through the main circuit."), the calculation based on a sampled value of the charged voltage (comparator 360), a sampled value of the discharged voltage (via low threshold V1L), and discharge characteristics of the power capacitor (340) [see paragraph [0034]).
Regarding claim 2, Shamir discloses a display device coupled to the controller (220 or 370), the display device controlled to display the calculated electrical current.
Regarding claim 7, Shamir discloses a calibration circuit couplable to the power capacitor (340) to calibrate the capacitance of the power capacitor (340).
Regarding claim 8, Shamir discloses a first current-isolating buffer, coupled between the regulator input terminal and a first voltage input terminal of the controller (220 or 370), to isolate the controller (220 or 370) from a test current flow path between the power capacitor (340) and the DUT; and a second current-isolating buffer, coupled between the power terminal of the power capacitor (340) and a second voltage input terminal of the controller (220 or 370), to isolate the controller (220 or 370) from the test current flow path.
Regarding claim 15, Shamir discloses an automated method of measuring electrical current of a device under test (DUT) with a test system having a power capacitor(sense capacitor 340), a voltage regulator (linear regular 390) to generate a DUT operating voltage for the DUT, a switching circuit (DC/DC switch 375) to regulate electrical connections between a direct current (DC) voltage source, the power capacitor (340), and the voltage regulator (390), and a processor-based controller (microcontroller unit 220 or DC/DC controller 370), the method comprising: automatically controlling the switching circuit (375) with the controller (370) to place the test system into a charging state, such that the DC voltage source charges the power capacitor (340); after the power capacitor (340) has reached a charged voltage, automatically controlling the switching circuit (375) with the controller (370) to transition the test system into a measurement state, such that the power capacitor (340) provides capacitor voltage to the voltage regulator (390) while the test system is in the measurement state, wherein the DUT is coupled to a regulator output terminal of the voltage regulator (390) while the test system is in the measurement state; recording, with the controller (220 or 370), a measurement start time; after the power capacitor (340) has reached a discharged voltage in response to operation of the DUT, automatically controlling the switching circuit (375) with the controller (220 or 370) to transition the test system into a post-measurement state; recording, with the controller(220 or 370), a measurement end time; calculating electrical current consumed by the DUT between the measurement start time and the measurement end time, based on a sampled value of the charged voltage, a sampled value of the discharged voltage, and discharge characteristics of the power capacitor, and generating the calculated electrical current as an output of the test system.
Conclusion
Allowable Subject Matter
Claims 3-6, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to the switching circuit comprising: a first switching element coupled between the DC voltage source and the regulator input terminal; and a second switching element coupled between the DC voltage source and the power terminal of the power capacitor; wherein: the controller keeps the first and second switching elements closed for the charging state to charge the power capacitor with source voltage provided by the DC voltage source, and to generate the DUT operating voltage from the source voltage; and the controller keeps the first and second switching elements open for the measurement state to provide the capacitor voltage to the regulator input terminal. Since claims 4-6 depend from claim 3, they also have allowable subject matter.
Regarding claim 9, the primary reason for the allowance of the claim is due to a test system for measuring electrical current consumption of a device under test, the test system comprising, in combination with other limitations, a controller configured to: close the first and second switching elements to charge the power capacitor with the DC voltage source; after the power capacitor has reached a charged voltage, open the first and second switching elements such that the power capacitor provides the capacitor voltage to the voltage regulator; record a measurement start time associated with opening of the first switching element when the second switching element is open; after the power capacitor has reached a discharged voltage in response to loading, close the first switching element; record a measurement end time associated with closing of the first switching element when the second switching element is open; and calculate electrical current provided by the power capacitor between the measurement start time and the measurement end time, based on a sampled value of the charged voltage of the power capacitor, a sampled value of the discharged voltage of the power capacitor, and discharge characteristics of the power capacitor. Since claims 10-14 depend from claim 9, they also have allowable subject matter.
Regarding claim 16, the primary reason for the allowance of the claim is due to the electrical current consumed by the DUT is calculated in accordance with the expression i = C x (Vc-Vd/tf-ti); C is capacitance of the power capacitor; Vc is the sampled value of the charged voltage of the power capacitor; Vd is the sampled value of the discharged voltage of the power capacitor; tf is the recorded measurement end time; and ti is the recorded measurement start time. Since claims 17-18 depend from claim 16, they also have allowable subject matter. 
Regarding claim 19, the primary reason for the allowance of the claim is due to the switching circuit comprises a first switching element coupled between the DC voltage source and the voltage regulator, and a second switching element coupled between the DC voltage source and the power capacitor; the controller keeps the first and second switching elements closed while the test system is in the charging state; the controller keeps the first and second switching elements open while the test system is in the measurement state; and the controller keeps the first switching element closed and the second switching element open while the test system is in the post-measurement state.

Regarding claim 20, the primary reason for the allowance of the claim is due to comparing the capacitor voltage against a minimum capacitor voltage threshold, wherein the switching circuit is automatically controlled to place the test system into the post-measurement state when the capacitor voltage is less than or equal to the minimum capacitor voltage threshold.
Regarding claim 21, the primary reason for the allowance of the claim is due to monitoring elapsed time after opening of the first switching element, wherein the switching circuit is automatically controlled to place the test system into the post-measurement state when the elapsed time is greater than or equal to a maximum time threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858